Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4, 6 – 9, 11 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho et al. (US Pub. No. 2015/0022459 A1) in view of Amarilio et al. (US Pub. No. 2015/0309639 A1).
As to claims 1 and 17, Yliaho shows a device and associated methodology (Figs. 1 and 19 and paras. 32 and 60), comprising: a surface (top of window plate 80, Fig. 4 and par. 37) comprising a first side (top) and a second side (bottom, Fig. 4); a plurality of elements 75 arranged on the second side of the surface (Fig. 4 and para. 37), wherein the plurality of elements comprises piezoelectric elements (para. 75), and wherein each element in the plurality of elements is configured to: convert a mechanical stress in the element induced by a force exerted onto the first side of the surface by an object into a voltage (Fig. 8 and paras. 41 and 43), wherein the mechanical stress and the voltage comprise an impulse component and a vibrational component (signal 36b, for example, Fig. 8 and para. 43); and a computing device 40 electrically coupled to each element in the plurality of elements (Fig. 13 and para. 47), configured to: calculate the impulse component and the vibrational component of the voltage (i.e. the measured voltage values) for each element (Fig. 13 and para. 47), wherein the impulse component corresponds to a total impulse applied to an element (Figs. 8 and 13 and paras. 43 and 47); calculate a position of the object on the surface based on the impulse component and the vibrational component of the voltage of each element (Fig. 8 and para. 43).	
Yliaho does not show that when calculating the position of the object on the surface, the system weights the impulse component and the vibrational component based on a preconfigured criterion.
Amarilio shows a system that weights different components of a vibrational signal based on a preconfigured criterion (para. 28) when calculating the position of an object on the surface (para. 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yliaho with those of Amarilio by separating the components of the vibrational signal because designing the system in this way allows the device to differentiate mechanical vibrations from touch inputs (para. 28).
As to claim 2, Yliaho shows that the computing device is configured to calculate the position of the object on the surface based on impulse component and the vibrational component of the voltage by calculating the vibrational component over the plurality of elements (Fig. 8 and para. 43).
As to claim 5, Amarilio shows that a frequency of the vibrational component is in a range of 5-25 hertz (para. 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yliaho with those of Amarilio by separating the components of the vibrational signal because designing the system in this way allows the device to differentiate mechanical vibrations from touch inputs (para. 28).
As to claim 7, Yliaho shows that the computing device is further configured to track the position of the object on the surface as the object moves (Figs. 9 and 10 and para. 44).
As to claim 8, Yliaho shows that the computing device is further configured to calculate a direction of the movement of the object on the surface as the object moves (Figs. 9 and 10 and para. 44). 
As to claim 9, Yliaho shows that the computing device is further configured to compare the impulse component and the vibrational component to a preconfigured threshold (Fig. 15 and paras. 49 and 50). 
As to claim 11, Yliaho shows that the preconfigured criterion comprises an amplitude of the impulse component (i.e. “when a certain voltage has been reached…, Fig. 15 and paras. 49 and 50).
As to claim 12, Yliaho shows that the computing device is further configured to: apply a driving voltage to each element of the plurality of elements; and wherein each element in the plurality of elements is further configured to: provide a haptic effect to the first side of the surface based on the driving voltage (Figs. 6A – 6C and para. 40).
As to claim 13, Yliaho shows that the computing device is configured to apply the driving voltage to the plurality of elements in such a way that the haptic effect is provided to at least the location of the object (inherently the case, Figs. 6A – 6C and para. 40).
As to claim 16, Yliaho  shows that the computing device is further configured to: receive additional information about the position of the object from a second device (capacitive sensor 31, for example, Fig. 1 and paras. 35, 51 and 66); and calculate a position of the object on the surface based on the impulse component of the voltage of each element (Fig. 8 and para. 43), the vibrational component of the voltage of each element (Fig. 8 and para. 43), and the additional information (Fig. 1 and paras. 35, 51 and 66).
As to claim 18, Yliaho shows a computer program product comprising program code configured to perform the method according to claim 15 when the computer program is executed on a computing device (para. 72).
Allowable Subject Matter
Claims 4, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627